EXHIBIT (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 16 to Registration Statement No. 333-44010 on Form N-1A of our reports dated February 16, 2010, relating to the financial statements and financial highlights of the funds listed in Schedule A, each a series of Eaton Vance Variable Trust, appearing in the Annual Report on Form N-CSR of Eaton Vance Variable Trust, for the year ended December 31, 2009, and to the references to us under the headings Financial Highlights in the Prospectuses and Independent Registered Public Accounting Firm and Financial Statements in the Statements of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts April 28, 2010 SCHEDULE A Report Date Fund February 16, 2010 Eaton Vance VT Floating-Rate Income Fund February 16, 2010 Eaton Vance VT Large-Cap Value Fund February 16, 2010 Eaton Vance VT Worldwide Health Sciences Fund
